The CouRT
(nem. con.) said the payment should have been demanded of Bayley on the third day of grace, and the protest and notice to the indorsers should be on the day after, and referred to the case of Lindenberger v. Beale, at December term, 1813, of this Court. S. C. 6 Wheat. 104.
A juror was withdrawn by consent, and the cause continued. See Renner v. Bank of Columbia, 9 Wheat. 582, and Mills v. Bank of United States, 11 Wheat, 431, 436, as to the usage of banks in making demand of payment on the 4th day.